Citation Nr: 1624248	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  15-30 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for traumatic brain injury (TBI).

2.  Entitlement to an evaluation in excess of 30 percent for residuals of a left ankle fracture with limitation of motion (referred to herein as left ankle disability).

3.  Entitlement to special monthly compensation (SMC) based on need for aid and attendance or housebound status.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1949 to October 1955.

This appeal is before the Board of Veterans' Appeals (Board) from an April 2015 and two October 2015 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran initially requested a hearing before the Board in his August 2015 substantive appeal, but he withdrew this request in a January 2016 statement.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's TBI is not productive of any current symptoms or manifestations.

2.  The Veteran's left ankle disability was not productive of loss of use of the foot, ankylosis, or the functional equivalent thereof.

3.  The Veteran is not so helpless as to be in need of regular aid and attendance due to his service-connected disabilities and he does not have a service-connected disability rated 100 percent.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for TBI have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 8045 (2015).

2.  The criteria for an evaluation in excess of 30 percent for residuals of a left ankle fracture with limitation of motion have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015).

3.  The criteria for SMC under 38 U.S.C. § 1114(l) or (s) for being so helpless as to be in need of regular aid and attendance, or for being permanently housebound, due to service-connected disabilities have not been met. 38 U.S.C.A. §§ 1114(l), (s), 5107 (West 2014); 38 C.F.R. §§ 3.350(b), (i), 3.352(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided via the August 2015 VA 21-526EZ on which the Veteran submitted his claim.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  

The Veteran was provided relevant VA examinations for his claims in March 2015, September 2015, and October 2015.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Increased Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

TBI

The Veteran seeks a compensable rating for his TBI.

The Veteran's TBI is evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  Under this code, there are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive, emotional or behavioral, and physical. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Adjudicators are to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" (hereinafter "TBI table").    

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are evaluated under the subjective symptoms facet in the TBI table.  However, any residual with a distinct diagnosis shall be evaluated under another Diagnostic Code if available, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms.  

Emotional/behavioral dysfunction is evaluated under 38 C.F.R. § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms are evaluated under the criteria in the TBI table.

Physical (including neurological) dysfunction is evaluated based on the following list, under an appropriate Diagnostic Code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluated is to be under the most appropriate Diagnostic Code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation.  The evaluation assigned based on the TBI table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. 

The TBI table contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet.  Possible levels are 0, 1, 2, 3, and "total," but not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is warranted if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is based on the level of the highest facet as follows:  0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. 

The evaluation assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of TBI not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are evaluated separately.

The Veteran underwent a VA examination in September 2015.  The following findings discounted the symptoms that the examiner found were wholly due to the Veteran's myriad unrelated disabilities, including residuals from strokes:  There were no complaints of memory, attention, concentration, or executive functions.  Judgment was normal and social interaction was routinely appropriate.  He was always oriented to person, time, place, and situation.  Motor activity and visual spatial orientation were normal.  There were no subjective symptoms or neurobehavioral effects.  Consciousness was normal.  The Veteran was able to communicate and comprehend spoken and written language.  There were no mental, physical, or neurological conditions or residuals attributable to TBI, such as migraine headaches or Meniere's disease.  He experienced strokes since suffering his TBI, but the examiner found no objective data to support a relationship between his strokes and his in-service TBI.  The examiner explained that service treatment records indicate that the TBI was mild in nature, and no residuals were evident for many years.  The examiner said it would be necessary to resort to speculation to find a relationship between the Veteran's reported headaches, dizziness, or balance problems and his TBI.

In his December 2015 notice of disagreement, the Veteran stated that his strokes were caused by his TBI.

The Board finds that the evidence does not warrant an initial compensable evaluation for the Veteran's TBI.  Specifically, the Board finds the VA examiner's opinion highly probative, which explains that the Veteran's TBI is not productive of any current symptoms.  Indeed, the only evidence in the record which even suggests that his TBI is productive of symptoms is the Veteran's own statements that the TBI caused his strokes.  There is no medical evidence to support this assertion, and the Veteran has not explained any basis for this knowledge.  The Board thus finds more credible the VA examiner's opinion that the Veteran's strokes are unrelated to his in-service TBI, and that there are therefore no current symptoms.  For these reasons, the Board finds that the evidence does not warrant an initial compensable evaluation for the Veteran's TBI.  

Left Ankle

The Veteran claims an increase to his left ankle disability, currently rated at 30 percent.  

The Veteran's left ankle disability is rated as a severe foot injury under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  His current 30 percent rating, warranted for a severe injury.  A maximum 40 percent rating is warranted for actual loss of use of the foot.  Loss of use is defined as functional impairment such that no effective functions remain other than that which would be equally well served by an amputation with prosthesis.  38 C.F.R. § 4.63.

Alternative and additional Diagnostic Codes for the ankle are available; however, only one code warrants an evaluation in excess of 30 percent for an injury affecting one foot only.  Specifically, under 38 C.F.R. § 4.71a, Diagnostic Code 5270, ankylosis in plantar flexion at more than 40 degrees, in dorsiflection at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity is rated at 40 percent.  

The Board notes that because the Veteran's current rating is for a severe foot injury, additional ratings under 30 percent would necessarily consider the same symptomatology and result in unlawful pyramiding.  38 C.F.R. § 4.14.

The Veteran underwent a VA examination in September 2015.  He reported daily ankle pain resulting in limited standing, walking, and sitting.  He denied flare-ups.  Dorsiflexion was limited to 0-10 degrees and plantar flexion was limited to 0-35 degrees.  The examiner noted that this contributed to the Veteran's inability to stand or walk.  There was objective evidence of localized tenderness or pain on palpation, but no evidence of crepitus.  Repetitive testing limited range of motion by an additional five degrees and resulted in increased pain, fatigue, and lack of endurance.  The examiner was unable to determine the effect of repetitive use over time.  Muscle strength was reduced to active movement against gravity, but the examiner determined that this was in part due to the Veteran's history of non-service-connected cerebrovascular accident with residual weakness.  There was no muscle atrophy, ankylosis, dislocation, or instability.  The ankle was unable to bear weight.  There was no history of stress fractures, tendonitis, tendon rupture, malunion, or talectomy/astragalectomy.  The Veteran's left toe had been amputated.  The Veteran was wheelchair-bound.  An MRI noted bone destruction of first distal phalanx and distal first proximal phalanx consistent with osteomyelitis, nonspecific fluid likely extending to tendon sheaths, and suspected diabetic muscle signal changes.  Ankle inversion was noted, with no edema, tenderness to palpation, or laxity.  The examiner found that there was not functional impairment such that no effective functions remain other than that which would be equally well served by an amputation with prosthesis.

The Veteran underwent a VA examination of his left foot in October 2015.  The examiner found no diagnosis of any foot disability associated with the Veteran's service-connected disabilities.  The only diagnosis was the amputation of the Veteran's left great toe, which the examiner explained was related to his diabetes mellitus and not related to his ankle disability.  Based on this examination report, service connection for the Veteran's left toe amputation was denied in a June 2016 rating decision.  The Veteran has not yet filed a notice of disagreement with this decision and it is therefore outside the scope of this appeal.

In his December 2015 notice of disagreement, the Veteran stated that his left big toe amputation was secondary to his left ankle disability.

The Board finds that an evaluation in excess of 30 percent is not warranted for the Veteran's left ankle disability.  His current 30 percent rating is warranted for a severe foot disability.  A maximum schedular rating of 40 percent for a unilateral ankle/foot disability is warranted for loss of use of the foot, ankylosis, or the functional equivalent thereof.  The Board finds no evidence of such manifestations in the record.  Specifically, there is no evidence of ankylosis in the record, and the September 2015 VA examiner specifically found that there was not functional impairment such that no effective functions remain other than that which would be equally well served by an amputation with prosthesis.  While there is evidence in the record indicating that the Veteran is wheelchair bound and unable to walk on his ankle, the examiner explained that his limitation on walking and standing is due in part to the Veteran's multiple non-service-connected disabilities.  Similarly, to any extent that the Veteran's claim that his amputated toe is secondary to his left ankle fracture can be considered within the scope of this appeal, the October 2015 examiner explained why it was instead a direct result of diabetes mellitus.  The Board finds the opinions of the VA examiners to be credible.  Furthermore, the Veteran's symptoms are not the functional equivalent of ankylosis or loss of use of the foot, as the Veteran has denied flare-ups and the examiner explained that functional loss necessitating a wheelchair is due to the Veteran's many medical conditions.  See DeLuca, 8 Vet. App. at 204-07.  For these reasons, the Board finds that an evaluation in excess of 30 percent is not warranted for the Veteran's left ankle disability

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's left ankle disability, including pain, localized tenderness, limited motion, diminished muscle strength, inability to bear weight, and limited standing, walking, and sitting, are specifically contemplated by the schedular rating criteria.  As to the Veteran's TBI, the Board has found that it is productive of no current symptoms, as discussed above.  Thus, no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his TBI and left ankle disability are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

SMC

The Veteran claims SMC for aid and attendance or housebound status.

SMC provided by 38 U.S.C.A. § 1114(l) is payable for being so helpless as to be in need of regular aid and attendance due to service-connected disability or disabilities.  38 C.F.R. § 3.350(b).   Factors to be considered in determining whether a Veteran requires such are the inability to perform activities of daily living (dressing, cooking, eating, attending to the wants of nature, cleaning, and personal hygiene), a need for assistance in adjusting orthopedic or prosthetic devices, and requiring care or assistance on a regular basis to protect oneself from the hazards or dangers of the daily environment.  The particular personal functions which a veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a veteran is so helpless as to be in need of regular aid and attendance are based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a). 

SMC provided by 38 U.S.C.A. § 1114(s) is payable where the veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. As the Veteran has no disabilities rated at 100 percent, SMC under 38 U.S.C.A. § 1114(s) is not available to the Veteran.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In a December 2013 statement, the Veteran reported that he was immobile for all intents and purposes.

The Veteran underwent an examination in July 2014 related to his VA-provided aid and attendance.  He reported difficulty with activities of daily living, ambulation, and transfers.  His examiner found that he was able to self-feed but required assistance with dressing, bathing, and toileting.  Lower extremity range of motion, coordination, and balance were impaired, requiring a wheelchair or walker for mobility.  The Veteran was unable to stand erect.  The examiner noted that the Veteran was confined to his home unless assisted by a paid caregiver or his son.  He reported remaining in his home 95 percent of the month.  The examiner certified that the Veteran required the daily personal health care services of a skilled provider without which he would require hospital, nursing home, or other institutional care.  This opinion was based on diagnoses of a cerebrovascular accident, disc degeneration, atrial fibrillation, coronary artery disease, diabetes mellitus, and gout.

An August 2014 affidavit indicates that the Veteran's son serves as his paid caregiver, providing assistance with standing and sitting, getting in and out of bed, eating, walking, dressing, undressing, and taking medication.

The Veteran underwent a VA examination in March 2015.  The examination report notes that the Veteran uses a walker or wheelchair in the home to aid with ambulation.  He required assistance by a family member or caregiver to leave the home, and only does so for medical appointments.  He had a paid caregiver in his home 2 hours per day, and a skilled nurse come to his home to change his Foley catheter.  The examiner found degenerative disc disease of the cervical and thoracolumbar spine, mild or moderate impairment in the left upper extremity, severe impairment in the right upper extremity, and muscle weakness in both lower extremities.  He could not self-feed, dress, undress, bathe, groom, or toilet.  Weight bearing, propulsion, and balance were all abnormal.  He had a diagnosis of dementia.  In a follow-up opinion in April 2015, the examiner opined that it was less likely than not that the Veteran requires aid and attendance solely due to service-connected disabilities.  The examiner explained that the Veteran's service-connected disabilities consisted only of a right knee meniscectomy with arthritis residuals, left ankle fracture residuals, a rib fracture, and a scar behind his right ear.  (At the time of the examination, service connection had not yet been granted for TBI residuals.)  In contrast, the Veteran's aid and attendance needs were due to residuals of a 2014 cerebrovascular accident, dementia, hypertension, diabetes mellitus, diabetic neuropathy, coronary artery disease, atrial fibrillation, degenerative disc disease of the spine, anemia, vertigo, and osteomyelitis of the foot.

In his May 2015 notice of disagreement, the Veteran stated that his cerebrovascular accident and dementia were the result of his TBI.

The Veteran underwent another examination in June 2015 related to his VA-provided aid and attendance.  Findings were in most respects similar to the July 2014 examination, based on diagnoses of hypertension, hyperlipidemia, diabetic neuropathy, cerebrovascular accident, thoracic and lumbar disc degeneration, atrial fibrillation, coronary artery disease, diabetes mellitus, gout, hyperplasia of the prostate, vertigo, anemia, and subungual hematoma of the foot.

VA treatment records reflect the ongoing need for aid and attendance but do not specify which disabilities result in such need.

The Board finds that the evidence weighs against a finding that the Veteran is so helpless as to be in need of regular aid and attendance due to his service-connected disabilities.  The March 2015 VA examiner's opinion is highly probative.  It explains that the Veteran's need for aid and attendance is due to his non-service-connected disabilities.  Similarly, the two examinations related to the Veteran's VA-provided aid and attendance listed the disabilities leading to such need, and he is service-connected for none of them.  This evidence establishes that the Veteran is in need of aid and attendance due to his hypertension, hyperlipidemia, diabetic neuropathy, cerebrovascular accident, dementia, thoracic and lumbar disc degeneration, cervical disc degeneration, atrial fibrillation, coronary artery disease, diabetes mellitus, gout, hyperplasia of the prostate, vertigo, anemia, and subungual hematoma/osteomyelitis of the foot.  In contrast, the Veteran is service-connected for right knee meniscectomy with arthritis residuals, left ankle fracture residuals, a rib fracture, a scar behind his right ear, and TBI.  The Board recognizes that the Veteran's statements suggest that some of his other disabilities should be service-connected, but such a claim is outside the scope of this appeal.  Similarly, as discussed above the Board has determined that the evidence does not establish that the Veteran's strokes were secondary to his TBI.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran is so helpless as to be in need of regular aid and attendance due to his service-connected disabilities.  SMC on the basis of the need for aid and attendance is therefore denied.


ORDER

An initial compensable evaluation for TBI is denied.

An evaluation in excess of 30 percent for residuals of a left ankle fracture with limitation of motion is denied.

SMC based on the need for aid and attendance or housebound status is denied.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


